Exhibit 10.1




Amendments Agreement




March 12, 2019


This Amendments Agreement (this “Amendment”) is between (1) Transform SR LLC
(“SR”), Transform KM LLC (“KM”), Transform SR Holdings LLC (“SR Holdings”), and
Transform SR Holding Management LLC (“SRH”) and (2) Sears Hometown and Outlet
Stores, Inc. (“SHO”), Sears Authorized Hometown Stores, LLC (“SAHS”), and Sears
Outlet Stores, L.L.C., (“Outlet”). SR, KM, SR Holdings, and SRH together are
referred to in this Amendment as the “Transform Companies” and each is referred
to as a “Transform Company.” SHO, SAHS, and Outlet together are referred to in
this Amendment as the “Hometown Companies” and each is referred to as a
“Hometown Company.”


Preliminary Statement


This Amendment amends three agreements that are described in section 2. The
three agreements together are referred to in this Amendment as the “Agreements”
and each is referred to as an “Agreement.” The amendments in this Amendment are
effective as of the date provided above.


Terms and Conditions


In consideration of the mutual covenants of this Amendment, the Transform
Companies and the Hometown Companies agree as follows:


1.    Amendment Parties. Each Transform Company, as assignee pursuant to, and in
accordance with, the Assignment and Assumption Agreement dated as of February
11, 2019, and each Hometown Company is a party to one or more of the Agreements
as evidenced by the party’s execution and delivery of an Agreement. Each party
to an Agreement is agreeing in this Amendment to amend the Agreement as
specified in section 2. Nothing in this Amendment causes (a) a Transform Company
to become a party, or to become obligated as if it were a party, to an Agreement
that the Transform Company has not, prior to the date of this Amendment,
executed and delivered to a Hometown Company or (b) a Hometown Company to become
a party, or to become obligated as if it were a party, to an Agreement that the
Hometown Company has not, prior to the date of this Amendment, executed and
delivered to a Transform Company.


2.    Amendments to the Agreements.


(a)    Amended and Restated Merchandising Agreement. SR, KM, SR Holdings, SHO,
SAHS, and Outlet each agrees that the Amended and Restated Merchandising
Agreement effective May 1, 2016, as amended prior to the date of this Amendment
(the “ARMA”), is additionally amended as follows: (i) in section 2(a) the date
“February 1, 2020” is changed to the date “February 1, 2023,” (ii) in section
2(c)(ii)(A) the date “December 31, 2020” is changed to the date “December 31,
2023,” (iii) in section 2(d)(i) the date “December 31, 2020” is changed to the
date “December 31, 2023,” and (iv) in section 13(b) the date “December 31, 2022”
is changed to the date “December 31, 2025.” The foregoing amendments in this
section 2(a) constitute, and hereafter will be known and referred to
collectively as, “Amendment No. 4 to Amended and Restated Merchandising
Agreement.”


(b)    Services Agreement. SRH and SHO each agrees that the Services Agreement
dated August 8, 2012, as amended prior to the date of this Amendment (including
without limitation as a result of Service terminations), is additionally amended
as follows: (i) in section 1.01(C) the references to the date “February 1st,
2020” are changed to the date “February 1, 2023” and (ii) in Table III-Home and
Commercial Delivery Services-Hybrid Delivery Market Process to Appendix 1.01-C
the date “February 1st, 2020” is changed to the date “February 1, 2023.” The
foregoing amendments in this section 2(b) constitute, and hereafter will be
known and referred to collectively as, “Amendment No. [11] to Services
Agreement.”







--------------------------------------------------------------------------------

Exhibit 10.1


(c)    Shop Your Way Rewards Retail Establishment Agreement. SRH and SHO each
agrees that the Shop Your Way Rewards Retail Establishment Agreement dated
August 8, 2012, as amended prior to the date of this Amendment, is additionally
amended as follows: in section II the words “the tenth anniversary of the
Effective Date has occurred” are changed to the date “February 1, 2023.” The
foregoing amendment in this section 2(c) constitutes, and hereafter will be
known and referred to as, “Amendment No. 3 to Shop Your Way Rewards Retail
Establishment Agreement.”


3.    Other Terms of the Agreements; Governing Law. All terms and conditions of
each Agreement as amended prior to the date of this Amendment (including all
schedules, exhibits, and appendices) remain unchanged and in full force and
effect except as expressly amended by this Amendment. The terms and conditions
of section 22(t) of the ARMA govern this Amendment as if that section referred
to this Amendment.


Sears Hometown and Outlet Stores, Inc.
 
Sears Authorized Hometown Stores, LLC
 
Sears Outlet Stores, L.L.C.
 
 
 
 
 
By: /s/ WILL POWELL
Will Powell
Chief Executive Officer and President
 
By: /s/ WILL POWELL
Will Powell
President
 
By: /s/ WILL POWELL
Will Powell
President
 
 
 
 
 
Transform SR LLC
 
Transform KM LLC
 
Transform SR Holdings LLC
 
 
 
 
 
By: /s/ ROBERT RIECKER
Robert Riecker
Senior Vice President
 
By: /s/ ROBERT RIECKER
Robert Riecker
Senior Vice President
 
By: /s/ ROBERT RIECKER
Robert Riecker
Senior Vice President
 
 
 
 
 
Transform SR Holding Management LLC
 
 
 
 
 
 
 
 
 
By: /s/ ROBERT RIECKER
Robert Riecker
Senior Vice President
 
 
 
 






